PER CURIAM.
This cause came on to he heard upon the joint stipulation of counsel that said cause he docketed, reversed, and remanded to the United States Board of Tax Appeals and that final orders may be entered that there are deficiencies in income tax due from the above-named taxpayer petitioners for the year 1924, as hereinafter enumerated and itemized.
On consideration thereof, it is now here ordered and adjudged by this court that the orders of the United States Board of Tax Appeals of September 30, 1932, in the above entitled and numbered cause, be reversed, and that said cause be remanded to the United States Board of Tax Appeals that final orders may be entered that there are deficiencies in income tax due from the above named taxpayer petitioners for (he year 1924 as follows:
Docket No. Taxpayer Deficiency
44145 Robert R. Kelly $402.52
44146 Mrs. Edna M. Kelly 419.23
It is further ordered and adjudged that the mandate of this court issue without delay.
It is further ordered and adjudged that a certified copy of this judgment be forwarded to the United States Board of Tax Appeals, without delay.